Caldwell, J.
On July 5,1912, appellee, a young married woman of Polish nativity, while driving a horse and buggy northward along the pike leading from Valparaiso to Chesterton, met a motor truck operated by appellants. Appellee’s horse became frightened at the motor truck and the manner of its operation and ran away, and as a consequence appellee was thrown from the buggy, and suffered a compound fracture of a leg and other serious injuries. As a result, she was confined in a hospital for a number of months, receiving treatment for her injuries. Such treatment has not resulted in a complete recovery or restoration of her former physical condition, in that by reason of her injuries she is to an extent permanently crippled. She brought this action to recover damages suffered on account of her injuries, charging appellants with negligence in operating the truck. A trial resulted in a verdict in her favor for $1,400, on which judgment was rendered.
Appellants assign as the sole error complained of the over*591ruling of their motion for a new trial, and under such assign-; ment present the single question of alleged error in giving a certain instruction. The instruction complained of is fairly open to criticism, in that it contained certain assumptions respecting the subject-matter of which the evidence was somewhat contradictory, and as a consequence we cannot approve the instruction. However, an examination of the entire case convinces us that a correct result was reached, and that the assumption contained in the instruction did not materially influence the jury. Moreover, appellant’s brief fails to disclose that any exception was taken or reserved to the court’s ruling on the motion for a new trial. For such reason, no question is presented. Chicago, etc., R. Co. v. Ader (1915), 184 Ind. .235, 110 N. E. 67; Robinson v. State (1916), 185 Ind. 119, 113 N. E. 306; German Fire Ins. Co. v. Zonker (1914), 57 Ind. App. 696, 108 N. E. 160. Judgment affirmed.
Note. — Reported in 114 N. E. 986.